DETAILED ACTION
	This Office Action is in response to the amendment filed in the After Final Consideration Program (AFCP 2.0) request on February 17, 2021. Claims 1 - 19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10/552,537 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed in the After Final Consideration Pilot Program 2.0 on February 17, 2021 has been entered and considered by the examination. Based on the amendments to the claims to overcome the 112 rejections and the Terminal Disclaimer filed on February 23, 2021 to overcome the Double Patenting Rejections, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1: The prior art of Jatmiko et al. (“A PSO-Based Mobile Robot for Odor Source Localization in Dynamic Advection-Diffusion with Obstacles Environment: Theory, Simulation and Measurement”) discloses advected and dispersed filaments for advection-diffusion models; Doerpmund et al. (U.S. PG Pub 2015/0007202 A1) discloses using natural language processing techniques to perform searches along with collecting and storing Maryshev et al. (“Accuracy and Efficiency of Adjoint State Based Parameter Identification for Fractional Advection Diffusion Equation with Space-Dependent Coefficients”) adds the teaching of estimating parameter values and comparing true values and retrieving additional parameters, and the prior art of Herz et al (U.S. PG Pub 2013/0030981 A1) discloses using natural language processing (NLP) to obtain information from news feeds online, similar to using NLP to search documents. 
However, while the prior art are shown to disclose the features of the claims in the rejections above, none of the references taken either alone or in combination with the prior of record discloses a computer-implemented method for determining a first numerical value for a first parameter of a computer-based advection-diffusion model, comprising:
“training a component that performs a natural language processing (NLP) search with labeled documents, and
performing the NLP search for a plurality of numerical values for the first parameter”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 7: The prior art of Jatmiko et al. (“A PSO-Based Mobile Robot for Odor Source Localization in Dynamic Advection-Diffusion with Obstacles Environment: Theory, Simulation and Measurement”) discloses advected and dispersed filaments for advection-diffusion models; Doerpmund et al. (U.S. PG Pub 2015/0007202 A1) discloses using natural language processing techniques to perform searches along with collecting and storing data for a database; and Maryshev et al. (“Accuracy and Efficiency of Adjoint State Based Parameter Identification for Fractional Advection Diffusion Equation with Space-Dependent Coefficients”) adds the teaching of estimating parameter values and comparing true values and retrieving additional parameters, and the prior art of Herz et al (U.S. PG Pub 2013/0030981 A1) discloses using natural language processing (NLP) to obtain information from news feeds online, similar to using NLP to search documents. 
However, while the prior art are shown to disclose the features of the claims in the rejections above, none of the references taken either alone or in combination with the prior of record discloses a computer system 
“training a component that performs a natural language processing (NLP) search with labeled documents, and
performing the NLP search for a plurality of numerical values for the first parameter”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 13: The prior art of Jatmiko et al. (“A PSO-Based Mobile Robot for Odor Source Localization in Dynamic Advection-Diffusion with Obstacles Environment: Theory, Simulation and Measurement”) discloses advected and dispersed filaments for advection-diffusion models; Doerpmund et al. (U.S. PG Pub 2015/0007202 A1) discloses using natural language processing techniques to perform searches along with collecting and storing data for a database; and Maryshev et al. (“Accuracy and Efficiency of Adjoint State Based Parameter Identification for Fractional Advection Diffusion Equation with Space-Dependent Coefficients”) adds the teaching of estimating parameter values and comparing true values and retrieving additional parameters, and the prior art of Herz et al (U.S. PG Pub 2013/0030981 A1) discloses using natural language processing (NLP) to obtain information from news feeds online, similar to using NLP to search documents. 
However, while the prior art are shown to disclose the features of the claims in the rejections above, none of the references taken either alone or in combination with the prior of record discloses a computer program product for determining a first numerical value for a first parameter of a computer-based advection-diffusion model, comprising:
“select the first numerical value for the first parameter from the plurality of numerical values for the first parameter based on the first numerical value being associated with at least one of:
a geographical location as a geographical location being modeled with the advection-diffusion model; 
a weather chemistry as a weather chemistry being modeled with the advection-diffusion model; 
a grid resolution as a grid resolution being modeled with the advection-diffusion model; 
a climate as a climate being modeled with the advection-diffusion model; or 
in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/                Primary Examiner, Art Unit 2129                                                                                                                                                                                        
February 25, 2021